This appeal is from a verdict and judgment for $750 recovered as damages to two cars of horses carried from Cisco to Waskom, Texas, in November, 1900.
The evidence tended to prove and warranted the jury in finding that through the negligence of appellant there was delay of about twenty-three hours in the carriage of these horses from Cisco to Waskom — the time usually required being only about twenty-four or twenty-five hours; and that this delay, together with the careless and rough manner in which the horses were handled — resulting in the loss and death of some of them — produced injuries commensurate with the damages recovered. The assignment that the verdict is excessive is therefore overruled.
The testimony of appellee as to the market value of the horses in good condition as Waskom fully warranted the charge complained of in the second assignment on the measure of damages, and that assignment is consequently overruled.
We approve the charge defining negligence, and therefore overrule the third and last assignment, complaining of it.
A suggestion of delay would have entitled appellee to damages in *Page 105 
this case, as in quite a number of other simple damage suits brought before us by this and some other appellants, but as the party interested has not seen fit to make the suggestion we have hitherto hesitated and still hesitate to affirm with damages, especially as the verdicts fixing the amount of damages in such cases are usually about all that the evidence most favorable to recovery will warrant.
The judgment is affirmed.
Affirmed.
Hunter, Associate Justice, did not sit in this case.